Citation Nr: 1801250	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to January 1973.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

The Board notes that VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran testified that his current hepatitis C disability was incurred during service as he had in-service blood transfusions and also was exposed to blood and body fluids as he assisted with the movement of wounded soldiers to field hospitals or tents for treatment. 

Notably, the Veteran's service treatment records also demonstrate that the Veteran had issues with drug abuse.  Additionally, a May 1979 Administrative Decision noted that the Veteran indicated that his first period where he went AWOL was a result of his being addicted to heroin while in Vietnam.

In a September 2017 correspondence, a private physician opined that it was at least as likely as not that the Veteran's current hepatitis C had its onset in service as he was stationed in a hospital during service and was exposed to blood and had a history of an IV needle stick injury.

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d) (2); 38 C.F.R. 
§ 3.159(c) (4).

Accordingly, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran has a current hepatitis C disability that is related to service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his hepatitis C disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his current hepatitis C had its onset in or is etiologically-related to the Veteran's active service.  The examiner should specifically consider and discuss the Veteran's contentions regarding the Veteran's reported in-service blood exposure and blood transfusions as well as his history of in-service drug abuse to include heroin addiction.  The reviewer should also consider other identified major risk factors for the hepatitis C virus.  See VBA Training Letter 211A (01-02) (April 17, 2001); VBA Fast Letter 04-13 (June 29, 2004).

In making this determination, the examiner should specifically address the September 2017 correspondence of a private physician in which he opined that it was as least as likely as not that the Veteran's current hepatitis C had its onset in service as he was stationed in a hospital during service and was exposed to blood and had a history of an IV needle stick injury.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




